Opinion by
Mr. Justice Green,
We are clearly of opinion tliat the learned court below was in error in withdrawing this case from the jury. This was not done because there was an insufficiency of testimony to support the contention of the' defendant, but because of an erroneous view of the law relating to resulting trusts. This appears in the following extract from the charge which is assigned for error in the eleventh assignment, viz : “ The defendant has undertaken to show and probably has shown to your satisfaction, that $1,500 of said purchase money was furnished by her, and she contends that, by reason thereof, a resulting trust arose in her favor for an undivided three fourths in the premises described in the deed. This position we cannot sustain, for she has not shown that there was any fraud practiced by her husband in getting her money and using it to help pay for the property, or that there was accident, mistake, concealment or breach of good faith on the part of her husband,.or anyone else, inputting the title in her husband’s name. The evidence in the case therefore would not justify a verdict in her favor for the premises in dispute or for any interest therein; and we direct you to render a verdict in favor of the plaintiff.”
According to this view of the Taw a resulting trust in land cannot arise from the furnishing.of the money by one person, and taking the title by another, unless there are also circumstances of fraud, accident, mistake, concealment or breach of good faith on the part of the person taking the title. We do not so understand the law and cannot assent to its announcement. The law upon this subject is too familiar to require an extended citation of authorities. The true doctrine is succinctly expressed by Woodwabd, J., in Edwards v. Edwards, 39 Pa. on page 377, thus: “ The nominee in the title deeds becomes trustee for him who paid the money. The ownership of the money which purchased, draws to itself the beneficial or equitable interest in the estate. And such equitable title, though resting generally in parol proof, is expressly exempted from the statute of frauds and perjuries.” In Nixon’s Appeal, 63 Pa. 279, we said, “A trust which arises or results by implication or construction of law from payment of the purchase money of land, may unquestionably be established by parol evidence.”
As all the circumstances that are peculiar to the present case *67were present also in the case of Light v. Zeller, 144 Pa. 570, it will only be necessary to refer to the decision there made as conclusive of this. We there held that, if a husband having the money or property of his wife in his possession invests it in real estate, and without her consent thereto takes the title to himself, she has a resulting trust in the land which she can assert at any time she sees proper to enforce it, to the extent the property was paid for with her money. When land is bought by a husband at his wife’s instance and with her knowledge and approval, and paid for with her money or property, it is the duty of the husband, without the wife’s request, to have the conveyance made to her. Taking the title in his own name is a violation of duty,-and a resulting trust will arise in her favor.
The various contentions arising in the present case are met and disposed of in Light v. Zeller, and further discussion of them here is not necessary. Of course the kind of testimony which is essential to the creation of a trust of this character is perfectly well understood in the profession, and has been frequently described in the decisions of tins court. We have read over the testimony in this case and consider it amply sufficient to submit to the jury in support of the defendant’s claim of title.
The assignments of error are all sustained.
Judgment reversed and venire de novo awarded.